Exhibit 10.6.2
EXECUTIVE AND DIRECTOR GRANTOR TRUST AGREEMENTS
AMENDMENT 2008-1
EFFECTIVE DECEMBER 31, 2008
In order to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), the Edison International Executive
Grantor Trust Agreement and Edison International Director Grantor Trust
Agreement are each amended as follows:
To add a new Section 7.09 to read as follows:
7.09 Section 409A Provisions
In no event shall any Grantor contribute to or otherwise fund the trust in a
manner or on terms that would result in the imputation of any tax, penalty or
interest or Tax Funding under Section 409A(b)(1) of the Code. In addition, and
notwithstanding any provision of this Trust Agreement to the contrary, in no
event shall any Grantor be obligated to, nor shall it, contribute to or
otherwise fund the trust “in connection with a change in the employer’s
financial health” within the meaning of Section 409A(b)(2) of the Code.

                  Edison International   Bank of America, N.A.    
 
               
By:
  /s/ Diane L. Featherstone   By:   /s/ Demi Tupua    
Title:
 
 
Senior Vice President, Human Resources   Title:  
 
Assistant Vice President    
 
                Southern California Edison Company            
 
               
By:
 
Title:

 

/s/ Diane L. Featherstone
 
Senior Vice President, Human Resources            

